447 F.2d 489
UNITED STATES of America, Plaintiff-Appellee,v.Luther Hugh HULETT, Defendant-Appellant.
No. 71-1264 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 13, 1971.

Appeal from the United States District Court for the Middle District of Georgia; J. Robert Elliott, Judge.
William C. Calhoun, Augusta, Ga., for defendant-appellant.
Wm. J. Scholoth, U. S. Atty., Ronald T. Knight, Macon, Ga., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)